DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-21 are pending in the application.  Claims 7, 9-10 and 15-19 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1-6, 8 and 11-14, and new claims 20-21, filed on 3/15/2022, have been entered in the above-identified application.

	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a non-reactive filler.”  It is unclear under what conditions the filler is considered to be unreactive.  For the purpose of examination, this limitation is interpreted as being met by a filler that is capable of functioning as a non-reactive filler.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, 11, 13-14 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kagamihara et al. (US 2007/0163961 A1).

Regarding claims 1, 6 and 8, Kagamihara et al. (“Kagamihara et al.“) teaches a separating agent for enantiomeric isomers that includes an optically active polymer compound such as cellulose or amylose carried on a carrier through chemical bonding (Abstract).  Kagamihara teaches that examples of an optically active polymer compound
to be included in the separating agent include, in particular, methacrylate, acrylamide, a polysaccharide and a derivative thereof, a protein, and the like ([0018]-[0019]).  Kagamihara teaches that examples of the polysaccharide and derivative thereof include (among others) α-1,3-glucan (a polysaccharide comprising (i) poly alpha-1,3-glucan as claimed) ([0020]-[0021]).  

With regard to a polyurethane polymer as claimed, Kagamihara teaches that an example of the polysaccharide derivative is a compound prepared through derivatization of a compound having on part of hydroxyl groups of the above-mentioned polysaccharide a functional group capable of reacting with the hydroxyl groups through an ester bond or a urethane bond by a conventional method ([0022]-[0023]).  Kagamihara also teaches that examples of a bonding manner for chemically bonding the optically active polymer compound to the carrier or the spacer include covalent bonds each formed through polymerization of a polymer group such as an amide bond, a urethane bond, an ester bond, or a vinyl bond ([0032]-[0033]).

With regard to at least one polysiocyanate as claimed, Kagamihara teaches that examples of the method of allowing a carrier to carry an optically active polymer compound through a spacer include: (II) a method, which is reverse of a method (I), involving reacting a polyfunctional reactive derivative (such as a polyfunctional isocyanate derivative or acid chloride derivative) with an optically active polymer compound, and then reacting the resultant with a carrier ([0033]).

Regarding claim 2, the examiner notes that Kagamihara teaches, in other embodiments of the optically active polymer compound, use of polyfunctional isocyanates such as toluene-2,4-diisocyante, hexamethylene diisocyanate and diphenylmethane diisocyanate (see Synthesis Examples 14-17). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly used polyfunctional isocyanates such as toluene-2,4-diisocyante, hexamethylene diisocyanate and diphenylmethane diisocyanate when the optically active compound is a polysaccharide such as α-1,3-glucan in order to bond the polysaccharide to (or through use of) a carrier or spacer when the polysaccharide has an active hydrogen such as an amino group, a monosubstituted amino group, hydroxyl group, or a mercapto group, (see [0032]-[0033] and Synthesis Examples 14-17).

Regarding claim 11, Kagamihara teaches that the ratio of the optically active polymer compound in the separating agent described in Examples (in other embodiments) falls within a range of 15 to 23% ([0035]; also see [0024]).

Regarding claim 13, Kagamihara teaches bringing the optically active polymer compound into contact with a carrier in a solvent in one step or in several steps ([0035]).  The examiner notes that Kagamihara also teaches, in the examples (in other embodiments), use of mixed solvents such as water/acetonitrile for polysaccharides.

Regarding claims 14 and 21, the examiner notes that Kagamihara teaches, in other embodiments, examples in which polysaccharides are dispersed in compounds such as DMSO and DMAC ([0053]-[0054]).

Claim Rejections - 35 USC § 103

Claim 3-5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kagamihara et al. (US 2007 /0163961 A1), as applied to claim 1 above, in view of Valluzzi (US 2008/0314835 A1). 

Regarding claims 3-5, 12 and 20, Kagamihara remains as applied above.

Kagamihara does not explicitly disclose polyols as claimed.

However, Valluzzi teaches a chiral stationary phase for use in chromatographic separation comprising a chiral selector compound and a chiral support material, wherein, in one or more embodiments, the molecular chiral selector ligand is a polysaccharide-based chiral compound (Abstract, [0077], and [0079]-[0080]).  Valluzzi teaches that the chiral selector may be linked with the chiral support material through a spacer or a linking moiety ([0109]). Valluzzi teaches that, in one or more embodiments, a spacer includes bi- or poly-functional isothiocyanates, acids, amines, epoxides, and the like, and further that di-acids, di-amines, amino alcohols, di-ols, mixtures of the two functional groups, and anhydrides are all possible linking agents ([0110]).  The examiner notes Valluzzi also teaches examples in which chiral polysaccharide materials, a bifunctional spacer such as poly(propylene glycol) diglycidyl ether (PGDE), or citric acid, were combined in water (or ethanol) to initiate a reaction of an ether with the reactive groups of the protein and polysaccharide ([0140], [0149] and [0155]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the spacers of Kagamihara with di-ols such as poly(propylene glycol), acids such as citric acid, amines and mixtures of two or more such compounds, in order to provide spacers that are capable of bonding to both a chiral support material and a polysaccharide, potentially through the formation of glycidyl ethers, as suggested by Valluzzi ([0109]-[0110], [0140], [0149], [0155] and claim 20).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kagamihara et al. (US 2007 /0163961 A1), as applied to claim 1 above, in view of Hudson et al. (US Patent No. 5,576,220).

Regarding claim 12, Kagamihara remains as applied above.

Kagamihara does not explicitly disclose wherein the polyurethane polymer further comprises a polyetheramine.

However, Hudson teaches the addition of covalently-modified long chain polysaccharides to functionalized substrate surfaces (col. 5 lines 37-57).  Hudson teaches that examples of alterative spacers (and tethers) include polyglycol type derivatives (such as Jeffamine ED-600 from Texaco, O,O'-Bis (2-aminopropyl)-polyethylene glycol 500; and 2,2'-(ethylenedioxy)-diethylaminc from Fluka), wherein the presently preferred spacer is Jeffamine ED-600 (col. 7 lines 40-63 and col. 8 lines 25-33).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the spacer of Kagamihara with polyglycol type derivatives such as Jeffamine ED-600 and O,O'-Bis (2-aminopropyl)-polyethylene glycol 500 in order to provide a spacer and/or tether that permits quantitative control of attachment density when covalently anchoring a polysaccharide to a substrate, as taught by Hudson (col. 7 lines 40-63 and col. 8 lines 25-33; also see cols. 5-6 lines 37-14).


Response to Arguments

Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicant contends that Kagamihara (paras. 31-34) discloses particles in which a polyfunctional isocyanate derivative chemically bonds a polysaccharide (example of an optically active polymer compound in Kagamihara) to a carrier, and that the polyfunctional isocyanate derivative in Kagamihara serves as a spacer moiety between the carrier and polysaccharide.  Applicant contends that, however, the polysaccharide compound in the currently claimed polyurethane composition is a non-reactive filler and thus is not chemically bonded to the polyurethane polymer component.
Regarding this contention, the claim 1 limitation of a “non-reactive filler” is interpreted as being met by a filler that is capable of functioning as a non-reactive filler.  The examiner notes that Kagamihara teaches a structure in which an optically active polymer compound such as a polysaccharide is already chemically bonded to a carrier.  Thus, the examiner notes that the filler, as already chemically bonded to a carrier in Kagamihara, is capable of being non-reactive and therefore the claimed limitation would be met.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789